AGREEMENT AND PLAN OF MERGER

This AGREEMENT AND PLAN OF MERGER (the "Merger Agreement"), is entered into as
of July 28, 2008 by, between and among AMS Health Sciences, Inc., an Oklahoma
corporation ("AMS"), SA Recovery Corp., an Oklahoma corporation ("SA Recovery
Corp. ") and Jacob Acquisition Corp, an Oklahoma corporation (“Jacob
Acquisition").

WHEREAS, on the date hereof, AMS has authority to issue four  hundred ninety
five  million shares (495,000,000) shares of common stock, $.0001 par value per
share (“AMS Common Stock’’) of which forty one million seven hundred sixty five
thousand one hundred thirty five shares are issued and outstanding and five
million shares of Preferred stock, $.0001 par value per share, of which no
shares are issued and outstanding;

WHEREAS, on the date hereof, SA Recovery Corp., has authority to issue four
hundred ninety five million shares (495,000,000) shares of common stock, $0.0001
par value per share (the "SA Recovery Corp.  Common Stock"), of which 1,000
shares are issued and outstanding and held by AMS, and five million (5,000,000)
shares of Preferred stock, $.0001 par value, of which no shares are issued and
outstanding;

WHEREAS, on the date hereof, Jacob Acquisition has authority to issue Four
hundred ninety five million shares (495,000,000) shares of common stock, $.0001
par value per share (the " Jacob Acquisition Common Stock"), of which 1,000
shares are issued and outstanding and held by SA Recovery Corp., and five
million (5,000,000) shares of Preferred stock, $.0001 par value, of which no
shares are issued and outstanding;

WHEREAS, the respective Boards of Directors of AMS, SA Recovery Corp., and Jacob
Acquisition have determined that it is advisable and in the best interests of
each of such corporations that they reorganize into a holding company structure
pursuant § 1081 of the Oklahoma General Corporation Act, under which SA Recovery
Corp., would survive as the holding company, by the merger of AMS, with and into
Jacob Acquisition, and with each holder of AMS Common Stock receiving one share
of SA Recovery Corp. Common Stock in exchange for such share of AMS Common
Stock;

WHEREAS, under the respective Certificates of Incorporation of AMS and SA
Recovery Corp., the SA Recovery Corp.   Common Stock has the




1







same designations, rights and powers and preferences, and the qualifications,
limitations and restrictions thereof, as the AMS Common Stock which will be
exchanged therefore pursuant to the holding company reorganization;

WHEREAS, the Certificate of Incorporation and Bylaws of SA Recovery Corp., as
the holding company, at the time of the merger contain provisions identical to
the Certificate of Incorporation and Bylaws of AMS immediately prior to the
merger, other than differences permitted by the Oklahoma General Corporation
Act.;

WHEREAS, the Certificate of Incorporation of Jacob Acquisition is identical to
the Certificate of Incorporation of AMS immediately prior to the merger, other
than differences permitted by the Oklahoma General Corporation Act, pursuant to
this Merger Agreement;

WHEREAS, the Boards of Directors of AMS, SA Recovery Corp., and Jacob
Acquisition have approved this Merger Agreement, shareholder approval not being
required pursuant to Section 1081 of the Oklahoma General Corporation Act;

WHEREAS, the parties hereto intend that the reorganization contemplated by this
Merger Agreement shall constitute a tax-free reorganization pursuant to Section
368(a)(1) of the Internal Revenue Code.

NOW, THEREFORE, in consideration of the mutual agreements and covenants herein
contained, AMS, SA Recovery Corp., and Jacob Acquisition hereby agree as
follows:

1.

Merger.  AMS shall be merged with and into Jacob Acquisition (the "Merger"), and
Jacob Acquisition shall be the surviving corporation (hereinafter sometimes
referred to as the "Surviving Corporation").  The Merger shall become effective
upon the later of the date and time of filing a certified copy of this Merger
Agreement with the Secretary of State of the State of Oklahoma in accordance
with Section 1081 of the Oklahoma General Corporation Act or 12:00 pm on July
28, 2008 (the "Effective Time").

2.

Succession.  At the Effective Time, the separate corporate existence of AMS
shall cease, and Jacob Acquisition shall succeed to all of the assets and
property (whether real, personal or mixed), rights,




2







privileges, franchises, immunities and powers of AMS, and Jacob Acquisition
shall assume and be subject to all of the duties, liabilities, obligations and
restrictions of every kind and description of AMS, including, without
limitation, all outstanding indebtedness of AMS, all in the manner and as more
fully set forth in Section 1081 of the Oklahoma General Corporation Act.

3.

Directors.  The Directors of AMS immediately preceding the Effective Time shall
be the Directors of the Surviving Corporation and SA Recovery Corp., at and
after the Effective Time until their successors are duly elected and qualified.
 

4.

Officers.  The officers of AMS immediately preceding the Effective Time shall be
the officers of the Surviving Corporation and SA Recovery Corp. at and after the
Effective Time, to serve at the pleasure of the Board of Directors of SA
Recovery Corp.

5.

Conversion of Securities.  At the Effective Time, by virtue of the Merger and
without any action on the part of the holder thereof:

a.

each share of AMS Common Stock issued and outstanding immediately prior to the
Effective Time shall be changed and converted into and shall be one fully paid
and nonassessable share of SA Recovery Corp. Common Stock;

b.

each share of AMS Common Stock held in the treasury of AMS immediately prior to
the Effective Time shall be cancelled and retired;

c.

each option, warrant, purchase right, unit or other security of AMS convertible
into shares of AMS Common Stock shall become convertible into the same number of
shares of SA Recovery Corp. Common Stock as such security would have received if
the security had been converted into shares of AMS Common Stock immediately
prior to the Effective Time, and SA Recovery Corp. shall reserve for purposes of
the exercise of such options, warrants, purchase rights, units or other
securities an equal number of shares of SA Recovery Corp., Common Stock as AMS
had reserved; and

d.

each share of SA Recovery Corp. Common Stock issued and outstanding in the name
of AMS immediately prior to the




3







Effective Time shall be cancelled and retired and resume the status of
authorized and unissued shares of SA Recovery Corp.   Common Stock.

6.

Other Agreements.  At the Effective Time, SA Recovery Corp.  shall assume any
obligation of AMS to deliver or make available shares of AMS Common Stock under
any agreement or employee benefit plan not referred to in Paragraph 5 herein to
which AMS is a party.  Any reference to AMS Common Stock under any such
agreement or employee benefit plan shall be deemed to be a reference to SA
Recovery Corp.   Common Stock and one share of SA Recovery Corp.   Common Stock
shall be issuable in lieu of each share of AMS Common Stock required to be
issued by any such agreement or employee benefit plan, subject to subsequent
adjustment as provided in any such agreement or employee benefit plan.

7.

Further Assurances. From time to time, as and when required by the Surviving
Corporation or by its successors or assigns, there shall be executed and
delivered on behalf of AMS such deeds and other instruments, and there shall be
taken or caused to be taken by it all such further and other action, as shall be
appropriate, advisable or necessary in order to vest, perfect or conform, of
record or otherwise, in the Surviving Corporation, the title to and possession
of all property, interests, assets, rights, privileges, immunities, powers,
franchises and authority of AMS, and otherwise to carry out the purposes of this
Merger Agreement, and the officers and directors of the Surviving Corporation
are fully authorized, in the name and on behalf of AMS or otherwise, to take any
and all such action and to execute and deliver any and all such deeds and other
instruments.

8.

Certificates.  At and after the Effective Time, all of the outstanding
certificates which immediately prior thereto represented shares AMS Common Stock
shall be deemed for all purposes to evidence ownership of and to represent the
shares of SA Recovery Corp.   Common Stock, as the case may be, into which the
shares of AMS Common Stock represented by such certificates have been converted
as herein provided and shall be so registered on the books and records of SA
Recovery Corp. and its transfer agent.  The registered owner of any such
outstanding certificate shall, until such certificate shall have been
surrendered for transfer or otherwise accounted for to SA Recovery Corp. or its
transfer agent, have and be entitled to exercise any voting and other rights
with respect to,




4







and to receive any dividends and other distributions upon, the shares of SA
Recovery Corp.Common Stock, as the case may be, evidenced by such outstanding
certificate, as above provided.

9.

Amendment.  The parties hereto, by mutual consent of their respective boards of
directors, may amend, modify or supplement this Merger Agreement prior to the
Effective Time.

10.

Compliance with Section 1081 of the Oklahoma General Corporation Act.  Prior to
the Effective Time, the parties hereto will take all steps necessary to comply
with Section 1081 of the Oklahoma General Corporation Act, including without
limitation, the following:

a.

Certificate of Incorporation and Bylaws of SA Recovery Corp., At the Effective
Time, the Certificate of Incorporation and Bylaws of SA Recovery Corp. shall be
in the form of the Certificate of Incorporation and Bylaws of AMS, as in effect
immediately prior to the Effective Time.

b.

Directors of SA Recovery Corp., At the Effective Time, the Directors of AMS
immediately prior to the Effective Time shall be the Directors of SA Recovery
Corp., until their successors are elected and qualified.

c.

Filings.  Prior to the Effective Time, the Surviving Corporation shall cause a
certified copy of this Agreement to be executed and filed with the Oklahoma
Secretary of State.  Prior to the Effective Time, to the extent necessary to
effectuate any amendments to the certificates of incorporation of the Surviving
Corporation and SA Recovery Corp.  contemplated by this Agreement, each of the
Surviving Corporation and SA Recovery Corp.   shall cause to be filed with the
Oklahoma Secretary of State such certificates or documents required to give
effect thereto.

11.

Termination.  This Merger Agreement may be terminated, and the Merger and the
other transactions provided for herein may be abandoned, at any time prior to
the Effective Time, whether before or after approval of this Merger Agreement by
the board of directors of AMS, SA Recovery Corp, and Jacob Acquisition, by
action of the board of directors of AMS if it determines for any reason, in its
sole




5







judgment and discretion, that the consummation of the Merger would be
inadvisable or not in the best interests of AMS and its stockholders.

12.

Counterparts.  This Merger Agreement may be executed in one or more
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all such counterparts together shall constitute but one
agreement.

13.

Descriptive Headings.  The descriptive headings herein are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Merger Agreement.

14.

Governing Law. This Merger Agreement shall be governed by and construed in
accordance with the laws of the State of Oklahoma.  

IN WITNESS WHEREOF, AMS, SA Recovery Corp., and Jacob Acquisition have caused
this Merger Agreement to be executed and delivered as of the date first above.




* * * * *







6







AMS Health Sciences, Inc.

An Oklahoma Corporation













______________________________________

James A. Ditanna, Chairman, President,

Secretary and Sole Director













SA RECOVERY CORP.

An Oklahoma Corporation







______________________________________

James A. Ditanna, Chairman, President,

Secretary and Sole Director
















JACOB ACQUISITION CORP.

An Oklahoma Corporation










______________________________________

James A. Ditanna, Chairman, President,

Secretary and Sole Director






















7











































8





